DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Applicant’s amendment filed 29 January 2021 is acknowledged.  Claims 25, 27, and 63 have been amended.  Claims 25, 27, 29-34, 40, and 57-63 are pending and under consideration.

Withdrawn Rejections
Applicant’s amendment to claims 25 and 27 has obviated the previous rejection of claims 25, 27, 29-34, 40, and 57-63 under 35 U.S.C. 112 first paragraph for new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 27, 29-34, 40, and 57-63 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.  

Applicant’ points to literal support for these claim elements in the definition of “isolated” on page 19, lines 12-13; in Tables 7 and 8 (showing that some construct are able to be produced and isolated), and Tables 7, 8, and 11-16 for the affinity ranges of the exemplified species.  It is Applicant’s position that specification describes antibodies with the claimed combination of functional properties and so the claims are fully supported in the specification and provide functional language coupled with language that reasonably ties the linker lengths to the exemplary species.  
The written description rejection of record in the 27 August 2019 Office Action is incorporated here in full, along with the supporting discussion in the 06 February 2020 final Office Action.  While the amended claims now require that the constructs be “isolated” and have an additional function defined by an affinity range, the amended claims still do not provide a structure that correlates with the claimed functions, essentially for the reasons of record.  And given the breadth of the linker lengths and relationships encompassed by claims 25 and 27, the species that are described still cannot be considered representative.  
Amended claim 63 also no longer ties the relationship of the linkers in the template chain to the non-template chain.  And while, as noted previously in the New Matter rejection, the individual subparts have literal support in the specification, the issue here is whether defining the a relationship between L1 and L3 or between L2 and L4 is by itself sufficient to provide a structure that correlates with function or that is supported by a representative number of 


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 25, 27, 29-34, 40, and 57-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,181,349 (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘349 are directed to nucleic acids encoding the same type of antibody-like binding proteins and the linker lengths and relationships recited in the instant claims would be met by the encoded antibody-like binding proteins.  Instant claims 57-62 are directed to the encoding nucleic acids.  While the remaining claims are directed to the protein, those proteins are obvious over the encoding nucleic acids
Applicant’s request to hold the rejection in abeyance is again acknowledged.


Claims 25, 27, 29-34, 40, and 57-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 2 and 3 of copending Application No. 15/487,243, issued as US10882922 (IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application is directed to a trispecific construct that contains within it (comprises) the instantly recited bispecific “cross-over” constructs of two and four polypeptide chains and linkers meeting the instantly recited claim limitations.  The nucleic acid claims are included in the rejection at least because a generic nucleic acid encoding the same protein is obvious in view of the protein per se.   
Applicant’s request to hold the rejection in abeyance is again acknowledged.

Claims 25, 27, 29, 31, 33, 40, and 57-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 59, 60, 68-73, 78, 81, and 82 of copending Application No. 16/155,807 (pub’d as US20190106504; of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application is directed to a CD38 specific construct that contains within it (comprises) the instantly recited bispecific “cross-over” constructs of two and four polypeptide chains and linkers meeting the instantly recited claim limitations.     
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  
Applicant’s request to hold the rejection in abeyance is acknowledged.





Claims 25, 27, 29, 31, 33, 40, and 57-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 21, 22, and 30 of copending Application No. 16/596,474 (pub’d as US20200140552; of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application is directed to a method of using a trispecific CD38xCD28xCD3 construct that contains within it the instantly recited bispecific “cross-over” constructs of two and four polypeptide chains and linkers meeting the instantly recited claim limitations.  The nucleic acid claims are included in the rejection at least because a generic nucleic acid encoding the same protein is obvious in view of the protein per se.   
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  
Applicant’s request to hold the rejection in abeyance is again acknowledged.





Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment and/or IDS with fee necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643